Exhibit 10.3

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

TESSERA, INC.

Restated TCC® License Agreement

 

This Agreement is entered into as of January 1, 2005, (the “Effective Date”)
between Tessera, Inc., a corporation organized under the laws of Delaware,
having a principal place of business at 3099 Orchard Drive, San Jose CA 95134
and its Affiliates (“Tessera”) and Samsung Electronics Co., Ltd. a corporation
organized under the laws of Republic of Korea having a principal place of
business at 250 Taepyung-Ro, 2 Ga, Chung-Ku, Seoul, Korea and its Affiliates
(“Licensee”) with reference to the following facts:

 

Scope:

 

WHEREAS Tessera owns patents and other intellectual property rights to certain
semiconductor integrated circuit (“IC”) package types;

 

WHEREAS, Tessera and Licensee entered into a License Agreement entitled “TCC
License Agreement” having an effective date of May 17, 1997 (“the 1997
Agreement”);

 

WHEREAS, there has been litigation pending between Licensee and Tessera relating
to Tessera’s patent rights and to alleged breach of the 1997 Agreement in the
United States District Court for the Northern District of California, titled
Samsung Electronics Co. v. Tessera Technologies, Inc. and Tessera, Inc., and
related counterclaims, Civil Action No. 02-05837(CW)(MEJ)(“the Oakland Action”);

 

WHEREAS trial of a number of the claims and counterclaims in the Oakland Action
commenced on November 1, 2004;

 

WHEREAS, Tessera and Licensee have agreed to settle the Oakland Action and, as
partial consideration for that Settlement Agreement have agreed to enter into a
new license agreement that supersedes the 1997 Agreement in its entirety; and

 

WHEREAS, Licensee wishes to license Tessera’s patents and to pay royalties for
the disputed packages and other TCC packages as specified herein as
consideration for the settlement of this pending litigation.

 

THEREFORE, Tessera and Licensee (herein collectively referred to as “Parties” or
singularly referred to as “Party”) agree to the following terms:

 

The Parties Hereto Agree:

 

I. Definitions:

 

Page 1 of 27



--------------------------------------------------------------------------------

As used herein, the following terms shall have the following meaning:

 

A. The term “TCC” is an acronym for Tessera Compliant Chip, a type of integrated
circuit (“IC”) package made under certain issued Tessera Patents licensed
hereunder. Generally, a TCC has substantially coplanar bump or solder contacts
disposed in a grid array pattern and comprises a thin compliant multi-layer
structure mounted to at least one surface of an IC die, with permanent flexible
electrical connections between at least one of said contacts and a corresponding
bond pad on said IC die. For the purposes of this Agreement, the parties agree
that the definition of Licensed Product shall be treated as a subset of TCC,
i.e. included in the term “TCC” as it is used throughout this Agreement.

 

B. The term “Licensed Product” includes Licensee’s IC packages using (a)
polyimide or glass-epoxy or glass-laminate substrate; (b) one or more solder
balls under the IC; (c) die attach adhesive attaching the IC to the polyimide or
glass-epoxy or glass-laminate substrate; and (d) solder ball pitch less than or
equal to 1.0mm. For avoidance of doubt, Licensed Product shall include but is
not limited to the DRAM and Non-DRAM Licensed Product.

 

C. The term “µBGA®” is a type of TCC package.

 

D. The term “DRAM Device” means a Dynamic Random Access Memory (DRAM) IC device
comprised solely of an array of DRAM cells and the associated control and I/O
circuitry that are necessary to allow data to be written to, stored by, and read
from the DRAM cells. A TCC package that contains one or more DRAM Devices is a
“DRAM TCC package” or a “DRAM Licensed Product,” and a TCC package that contains
at least one IC that is not a DRAM Device is a “Non-DRAM TCC package” or a
“Non-DRAM Licensed Product.” For example, if a TCC package contains both a DRAM
Device and an IC that is not a DRAM Device, the TCC package shall be considered
a Non-DRAM TCC package.

 

E. The term “Logic Device” means an IC device whose primary function is to
provide logic or processing functions. Logic Devices include, by way of example
and not limitation, microprocessors, digital signal processors (DSPs),
application specific integrated circuits (ASICs), systems-on-chip (SoCs),
programmable logic devices (PLDs), programmable logic arrays (PLAs), field
programmable grid arrays (FPGAs), microcontrollers and analog and mixed-signal
devices. A TCC package that contains one or more Logic Devices is a “Non-DRAM
TCC package.”

 

F. The term “Technology” means Tessera Patents relating to the design,
manufacture, and assembly of TCC packages (excluding Batch Technology as defined
herein) and any related Tessera copyrights and know-how previously transferred
to Licensee pursuant to the 1997 Agreement.

 

G. The term “Patent” means letters patents, utility models, allowances and
applications therefor in all countries of the world, including re-issues,
re-examinations, continuations, divisions, and all corresponding foreign
patents.

 

Page 2 of 27



--------------------------------------------------------------------------------

H. The term “Tessera Patent” means Patent(s) which arise out of inventions based
on the Technology made and/or acquired by Tessera based on the Technology prior
to expiration or termination of this Agreement. The term Tessera Patent shall
further include any third party patent based on the Technology under which
Tessera or any successor thereof has the right to grant licenses of the scope
granted herein, as of the Effective Date or at any time during the term of this
Agreement, without the payment of royalty or other consideration to such third
parties except for payment to third parties for inventions made by said parties
while employed by Tessera or any successor thereof, including US patents and US
patent applications set forth in Attachment A attached and Improvements thereto
which had or have a first effective filing date in any country prior to
expiration or termination of this Agreement.

 

I. The term “Batch Technology” as used herein means Technology including: (i)
any method or result of U.S. Patent Number 5,518,964 (and related Patents) for
making flexible electrically conducting element(s), joining said elements to
electrical contact(s) on a substantially planar electrical element such as a
semiconductor integrated circuit, undiced IC wafer, or interconnect substrate,
and forming said element(s) away from the plane of said contacts in a
predetermined fashion into the flexible electrical lead(s) of a TCC package;
(ii) any method or result of U.S. Patent 5,455,390 (and related Patents) for
making and forming flexible conducting element(s) on a dielectric film and then
simultaneously joining said elements to electrical contacts on a substantially
planar electrical element such as a semiconductor integrated circuit, undiced IC
wafer or interconnect substrate to produce the flexible electrical leads of a
TCC package; and/or (iii) any method or result of further invention or Patent
made or acquired by Tessera during the term hereof covering any batch processing
method for simultaneously forming, producing and/or connecting a plurality of
flexible electrical leads of a TCC package. Notwithstanding, the parties
expressly agree that any TCC package made and/or connected individually on a
semiconductor integrated circuit or undiced wafer by traditional wire bonding
methods and/or tape automated bonding (“TAB”) gang bonding methods, is not
included in Batch Technology.

 

J. The term “IC Contact” means an electrical connection (e.g. wire bond or lead
bond) to an IC bond pad contained in any TCC package licensed hereunder.

 

K. The term “Licensee’s Improvements” means device design modifications,
derivatives, improvements, or enhanced specifications, relating to the TCC
packages or related materials that may be made by Licensee arising out of
Technology or incorporated in a TCC package licensed hereunder for sale or other
transfer to a third party during the term of this Agreement or extension hereof.
Notwithstanding, the term “Licensee Improvements” does not include manufacturing
process improvements unless such a process improvement enables a particular
package structure to the exclusion of other practically feasible methods of
making such a structure. The parties agree that Licensee’s inventions that do
not arise out of the Technology shall be excluded from the definition of
Licensee’s Improvements unless such invention infringes a Tessera Patent or is
incorporated in a TCC package by or for Licensee for sale or other transfer to a
third party.

 

L. The term “Affiliate” means any company which agrees to be bound by the terms
and conditions of this Agreement and is more than fifty percent (50%) of the
voting stock is owned or controlled by Licensee. A company shall be considered
an Affiliate only so long as such majority ownership or control exists.

 

Page 3 of 27



--------------------------------------------------------------------------------

N. The term “Licensed Package Assembler” means a party licensed by Tessera to
assemble, use and sell TCC packages for others.

 

II. Licensee Rights:

 

A. License Grant. Subject to the terms and conditions hereinafter set forth,
Licensee’s agreement to the provisions hereof including all attachments hereto,
and conditioned upon Licensee’s payment of the royalties stated herein in
Paragraph III, Tessera hereby grants Licensee a non-exclusive, worldwide,
non-transferable, non-sub-licensable limited license under the Technology to
make, use, sell, offer to sell, and/or have made TCC packages that are sold as
Licensee’s own products (e.g., the TCC packages bear the Licensee’s commercial
indicia) or that are sold by Licensee but do not bear Licensee’s commercial
indicia where (i) all of the IC’s incorporated within such TCC packages are
manufactured by Licensee; or (ii) the TCC package contains multiple ICs at least
one of which is manufactured by Licensee and at least one of which is a Logic
Device.

 

B. Use of Have Made Rights. When Licensee exercises its “have made” right, it
shall provide a written notice to the applicable package subcontractor, with a
copy to Tessera, stating that the TCC packages are being assembled under a “have
made” license from Tessera and that the package subcontractor need not obtain a
license or pay royalties for such TCC packages because the royalties are being
paid directly from Licensee to Tessera. Licensee may also use a Licensed Package
Assembler to make TCC packages that are licensed under the Licensed Package
Assembler’s own license with Tessera; provided, however, that (i) Licensee
provides written notice to Tessera of the name of such Licensed Package
Assembler and the quantity and type of such TCC packages, and (ii) if such
Licensed Package Assembler does not pay such royalties to Tessera when due,
Licensee shall pay the royalties due under the license agreement of their chosen
Licensed Package Assembler within forty-five (45) days after Tessera notifies
Licensee of such nonpayment by their chosen Licensed Package Assembler, provided
that such notice shall be given if Tessera is unable to collect such royalties
after exhausting good faith and commercially reasonable efforts to collect such
royalties from the chosen Licensed Package Assembler, but not requiring Tessera
to commence litigation against any such Licensed Package Assembler. By way of
clarification, if Samsung elects to have a Licensed Package Assembler make TCC
packages under the Licensed Package Assembler’s agreement with Tessera, any
payment made by Samsung as guarantor shall be under Samsung’s “have made” rights
under Paragraph II.A., hereof, and the royalty rate shall be calculated under
the applicable Paragraph of this Agreement; with the further agreement that if
Licensee makes a payment in guarantee of any such Licensed Package Assembler,
(i) Licensee shall be obligated to use its “have made” rights hereunder with
such Licensed Package Assembler for a period totaling four quarterly payments
for any TCC packages made by such Licensed Package Assembler and shall pay the
applicable royalties directly to Tessera for such time period, and (ii) Licensee
shall provide a written notice to the applicable package subcontractor, with a
copy to Tessera, stating that the royalty payments for the TCC packages are, for
that time period, being guaranteed by Licensee and being assembled under
Licensee’s “have made” license from Tessera and that the Licensed Package
Assembler should not pay royalties for such TCC packages because the royalties
are being paid directly from Licensee to Tessera. For avoidance of doubt,
Licensee’s payment of royalties in guarantee of a Licensed Package Assembler
pursuant to this paragraph shall be fully subject to all terms and conditions
applicable to Licensee’s exercise of its “have

 

Page 4 of 27



--------------------------------------------------------------------------------

made” rights, including but not limited to Paragraphs III.B.1, III.C, III.D and
III.E. Further, if Licensee elects to have TCC packages made under the license
of the Licensed Package Assembler, such TCC Packages shall not apply to any of
the financial terms (e.g. target royalties) of Paragraph III of this Agreement.

 

C. Batch Technology Excluded. Notwithstanding anything herein to the contrary,
Batch Technology is excluded from the scope of this Agreement, and Licensee’s
rights herein expressly exclude any right to package and/or assemble, or sell
any product made using Batch Technology. Notwithstanding, when Tessera decides
to license such Batch Technology to others, Tessera agrees to enter into good
faith negotiations with Licensee on the terms and conditions of a separate
agreement to define the parties relationship with respect to Batch Technology.

 

D. No Implied License. Notwithstanding the foregoing, nothing in this Agreement
shall be construed to grant Licensee, Affiliates, successors or assigns or any
third parties an implied license under any patent owned by Tessera other than
the Tessera Patents.

 

E. No Assembly Services. Subject to the express terms of Paragraph II.A, hereof,
nothing in this Agreement shall be construed as granting Licensee the right to
assemble TCC packages to be sold as the product of third party (e.g., the TCC
packages bear the third party’s commercial indicia).

 

III. Fee and Royalty:

 

A. License Fee. No license fee is due hereunder.

 

B. Running Royalties. For the license rights and benefits granted in Paragraph
II.A, Licensee shall pay a royalty for each TCC package sold by Licensee in US
currency, as follows:

 

1. DRAM TCC Packages. For each DRAM TCC package sold by Licensee, Licensee shall
pay a royalty to Tessera as set forth below:

 

a. Initial DRAM Royalty Rate. Until one of [*] agrees to pay royalties to
Tessera for all DRAM Licensed Products that any such company is shipping in
volume (“First Triggering Event”), the royalty for DRAM TCC packages sold by
Licensee shall be [*] per DRAM TCC package. In any calendar year prior to the
year in which the First Triggering Event occurs, if Licensee pays Tessera [*] in
royalties for DRAM TCC Packages sold in a particular calendar year (“Initial
DRAM Royalty Target”), then the royalty rate for DRAM TCC Packages sold
thereafter in that same calendar year shall be [*] per package unless the First
Triggering Event is met, in which case the royalty rate set forth in Paragraph
III.B.1.b shall apply. The requirement of an Initial DRAM Royalty Target shall
be removed for the year in which the First Triggering Event is satisfied. If
[*], or the DRAM business of these companies, are acquired by another of these
companies, then an agreement with the acquiring company to pay royalties for all
DRAM Licensed Products that the acquiring company is shipping in volume shall
satisfy the First Triggering Event.

 

b. Mid-point DRAM Royalty Rate. After the First Triggering Event is satisfied,
the royalty for DRAM TCC packages sold by Licensee shall be increased to [*] per
DRAM TCC package and the associated requirement for a Initial DRAM Royalty
Target shall be removed, as discussed above.

 

Page 5 of 27



--------------------------------------------------------------------------------

c. Base DRAM Royalty Rate. After a second one of [*] agrees to pay royalties to
Tessera for all DRAM Licensed Products that any such company is shipping in
volume (“Second Triggering Event”), the royalty for DRAM TCC packages sold by
Licensee shall be [*] per DRAM TCC package. If, in a given calendar year,
Licensee pays royalties at the Base DRAM Royalty Rate for a number of DRAM TCC
packages equal to the average of (1) the number of DRAM TCC packages sold by the
second largest manufacturer of DRAM in the previous year as determined by
Gartner/Dataquest and (2) the number of 256 Mb unit equivalents sold by the
second largest manufacturer in DRAM TCC packages in the previous year as
determined by Gartner/Dataquest (hereafter, the average of these two numbers
shall be referred to as “the Average”), then Licensee’s royalty pursuant to this
Agreement for all further DRAM TCC Packages sold by Licensee in that year above
and beyond the Average shall be [*] per package. If Gartner/Dataquest fails to
provide the data necessary for calculating the Average set forth in the previous
sentence, then Tessera shall identify an alternative third party source of such
information, and Licensee shall not unreasonably withhold its agreement to use
such alternative source instead of Gartner/Dataquest to calculate the average.
If Hynix, Micron or Infineon, or the DRAM business of these companies, are
acquired by another of these companies (or if a controlling interest of at least
the DRAM portion one of these companies is acquired by another of these
companies), then an agreement with the acquiring company to pay royalties for
all DRAM Licensed Products that the acquiring company is shipping in volume
shall satisfy the Second Triggering Event.

 

2. Non-DRAM TCC Packages.

 

a. Single-Chip Non-DRAM TCC packages. For each Non-DRAM TCC package sold by
Licensee that includes no more than one IC device, Licensee shall pay Tessera a
royalty based on the total number of IC Contacts to each IC device in the
Licensed Product, as shown on the following schedule:

 

Number of IC Contacts

--------------------------------------------------------------------------------

   Royalty Per IC Device


--------------------------------------------------------------------------------

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

 

b. Multiple-chip Non-DRAM TCC packages. For Non-DRAM TCC packages sold by
Licensee that include more than one IC device, the royalty shall be calculated
by applying the royalty schedule set forth in Paragraph III.B.2.a to the IC
device having the greatest number of IC Contacts, to the IC device having the
second greatest number of IC Contacts, to the IC device having the third
greatest number of IC Contacts, and to the IC device having the fourth greatest
number of IC contacts to determine the Royalty Per IC device of each, provided,
however, that the royalty for the IC device having the second greatest number of
IC Contacts shall be no more than the lesser of the royalty amount per the
royalty schedule or [*], the royalty for the IC device

 

Page 6 of 27



--------------------------------------------------------------------------------

having the third greatest number of IC Contacts shall be no more than the lesser
of the royalty amount per the royalty schedule or [*], and the royalty amount
for the fourth IC device shall be no more than the lesser of the royalty amount
per the royalty schedule or [*]. The royalty for any additional IC devices shall
be [*]. Moreover, the royalty per package for Multiple-chip Non-DRAM TCC
packages that contain at least one Logic Device shall be no more than the
greater of (i) [*] per package or (ii) the royalty for the packaged IC device
having the greatest number of IC contacts as determined by the royalty schedule
set forth in Paragraph III.B.2.a. Further still, the royalty per package for
Multiple-chip Non-DRAM TCC packages that do not contain a Logic Device shall be
no more than the greater of [*] per package or the royalty for the packaged IC
having the greatest number of IC contacts as determined by the royalty schedule
set forth in Paragraph III.B.2.a.

 

C. All Products. If, in a given calendar year, beginning in calendar year 2005,
Licensee pays Tessera [*] in royalties for TCC packages sold in a particular
calendar year (“Annual Royalty Target”), then the royalty rate for both DRAM TCC
packages and Non-DRAM TCC packages sold thereafter in that same calendar year
shall be [*] per package. The Annual Royalty Target set forth in this paragraph
III.C applies solely to the sales of TCC packages licensed pursuant to Paragraph
II.A for each of the years 2005 through 2011 and for which royalties are paid
directly by the Licensee to Tessera, and the Annual Royalty Target shall be
applied pro rata for the year 2012. If Licensee acquires another company after
the Effective Date, the Annual Royalty Target shall be adjusted upwards based on
the annual sales of TCC Packages by the acquired company relative to the annual
sales of TCC packages by Licensee prior to the acquisition.

 

D. Royalty Adjustments. In making the royalty payments due Tessera, Licensee may
subtract from such royalty payments any preceding royalty payments for defective
royalty bearing TCC packages that are returned to Licensee from Licensee’s
customers (“Royalty Adjustment”). However, if at any time such defective TCC
packages are resold by Licensee, Licensee shall pay a royalty to Tessera for
such resold TCC packages, as set forth in the Agreement. Before a Royalty
Adjustment can be so subtracted, Licensee must have originally paid a royalty on
the particular returned Licensed Product. All Royalty Adjustments must be
specified with the information set forth in Attachment B.

 

E. Most Favored Royalty. As of November 16, 2004, Tessera intends that any
license agreement that Tessera enters into henceforth for TCC packages shall be
on royalty rate terms no more favorable to such other licensee than the royalty
terms for TCC packages set forth in this Agreement. Tessera further represents
that it has no current license agreement with more favorable royalty terms for
TCC packages when all elements of the royalty terms in such current license
agreements are considered as a whole. The following shall not be deemed
agreements subject to this Paragraph: (i) agreements between Tessera and Tessera
Affiliates; and (ii) agreements with governmental or educational agencies with
non-profitable nature. In the event that Tessera grants another license to any
such TCC packages having better royalty terms than the corresponding royalty
terms set forth in this Agreement, Tessera shall promptly notify Licensee of the
royalty terms of such other license for any such particular defined product(s).
Upon notice by Licensee that it wants to accept any such better royalty terms
for such particular TCC package(s) provided no later than sixty (60) days from
the date of Tessera’s notice, this Agreement shall be amended to substitute
those royalty terms of such particular TCC package(s) selected by Licensee for
the applicable royalty terms of this Agreement, provided that such amendment
shall not affect

 

Page 7 of 27



--------------------------------------------------------------------------------

Tessera’s rights with respect to royalties or other moneys accrued and/or paid
prior to such amendment. “Royalty terms” as used in this paragraph means
monetary consideration only.

 

Licensee shall have the right to examine and audit through a mutually
satisfactory major international public accounting firm, not more frequently
than once per year, relevant records of Tessera that contain information bearing
upon Tessera’s compliance with this Paragraph; provided, that the accounting
firm shall have agreed in advance in writing to maintain in confidence and not
to disclose to Licensee or any third party any Tessera proprietary information
or the proprietary information of third parties associated with any Tessera
license agreement obtained during the course of such examination.

 

IV. Taxes:

 

Licensee agrees to make all commercially reasonable efforts to aid Tessera’s
efforts to obtain a multi-year tax exemption for any payments due hereunder for
all taxes levied against Tessera by the Government of Korea pursuant to this
Agreement. After such initial tax exempt period (if any), Licensee shall
withhold the amount of taxes levied by the Government of Korea on the royalty
payments made by Licensee to Tessera. Licensee shall promptly provide Tessera
with copies of bonafide tax certificates showing that such Tessera tax payments
have been made by Licensee to the Government of Korea.

 

V. Licensee Reports and Payment:

 

A. Quarterly Royalty Payments. Beginning with the quarter annual period starting
on January 1, 2005, royalties shall be calculated and paid in full in quarter
annual payment periods ending March 31, June 30, September 30 and December 31 of
each year. Beginning with the first such royalty payment and until the annual
cumulative total of Licensee’s royalty payments and reports to Tessera equal or
exceed the Annual Royalty Target, Licensee shall deliver a written report (as
shown in Attachment B) within thirty (30) days from the last day of each quarter
annual payment period describing (i) the basis upon and containing the
information sufficient to determine the royalties due Tessera for the applicable
payment period (by facsimile, with an original by mail courier), (ii) the
purchases by Licensee of TCC packages from companies that are not Licensee
Affiliate companies, and (iii) any Royalty Adjustments. After Licensee’s royalty
payments to Tessera equal the Annual Royalty Target, Licensee shall deliver a
written report (as shown in Attachment C) within thirty (30) days from the last
day of each quarter annual payment period describing (i) the basis upon and
containing the information sufficient to determine the royalties due Tessera for
the applicable payment period (by facsimile, with an original by mail courier),
(ii) the purchases by Licensee of TCC packages from companies that are not
Licensee Affiliate companies, and (iii) any Royalty Adjustments. Tessera shall
then invoice Licensee (by facsimile, with an original by mail courier) for any
royalties due Tessera as set forth in each such Licensee written royalty report.
Licensee shall then have thirty (30) days from first receipt of Tessera’s
invoice to pay the royalties due under Tessera’s invoice. All payments under
this Paragraph shall be made in US Dollars by wire transfer to Union Bank of
California, 99 Almaden Blvd., San Jose, CA 95113, Account Name: Tessera, Account
No.: 6450148359, Routing No. 122000496, International Swift Code: UBLAUS66, or
such other bank or account as Tessera may from time to time designate in
writing. The payments of royalties shall be considered to be made as of the day
on which such payments are received in Tessera’s designated bank account.

 

Page 8 of 27



--------------------------------------------------------------------------------

VI. Improvements Grantback:

 

A. Licensee hereby grants to Tessera a fully-paid, non-sub-licensable,
non-transferable, perpetual, right to use Licensee’s Improvements and Licensee’s
Patent covering any inventions contained in such Licensee’s Improvements to
manufacture, have manufactured for Tessera, use or sell products. If Licensee
receives a paid up license right at the termination of this Agreement, under
paragraph VIII.B below, Tessera shall have a fully paid up and perpetual license
on the terms set forth herein to use Licensee Improvements and Licensee Patents
to the same extent as Tessera had been licensed to use Licensee Improvements and
Licensee Patents immediately prior to such expiration.

 

B. Licensee agrees to negotiate in good faith with other licensees of Tessera on
commercially reasonable terms a non-exclusive, non-transferable,
non-sub-licensable license under Licensee’s Patents covering any inventions
contained in such Licensee’s Improvements unless such other licensees refuse to
grant to Licensee similar licenses under any of such other licensees’ patents
relating to any improvements developed by such other licensee on similar
commercially reasonable terms. In no event shall Licensee be under any
obligation to grant such licenses to other licensees of Tessera, unless
Licensee’s Improvements are used in IC packages sold externally to
non-Affiliates. If requested by Licensee, Tessera agrees that it will assist the
initiation of such discussions between Licensee and such other licensees.

 

C. Any improvement that is made through the joint efforts of Tessera and
Licensee shall be deemed a “Joint Improvement” hereunder and shall be the joint
property of both Tessera and Licensee, and both Tessera and Licensee shall have
a fully-paid, non-assessable, transferable, perpetual, sub-licensable right and
license to use such Joint Improvements, but such right and license shall not
include any right of license by implication with respect to any part of the
Technology. Licensee and Tessera shall reasonably consult with one another with
respect to applying for and maintaining jointly owned patents with respect to
such Joint Improvements at shared expense. In the event that one party hereto
(the “Notifying Party”) notifies the other party that the Notifying Party wishes
to apply for or maintain a patent in any country for any such Joint Improvement
and the other party hereto does not confirm to the Notifying Party, within
thirty (30) days thereafter, that such other party will join in such patent
application and share the cost thereof, the Notifying Party shall have a right,
at its own expense, to apply for or maintain such patent in its own name, in
which case such patent shall be the sole property of the Notifying Party, and
the Joint Invention in the country covered by such patent shall be treated as an
improvement made solely by the Notifying party, and shall be subject to the
provisions of this Agreement covering such party improvements. The parties
hereto shall execute such documents and render such assistance as may be
appropriate to enable the party properly having title to such Improvements to
maintain or obtain patents for the same.

 

D. Notwithstanding the foregoing, Licensee is under no obligation to transfer
and/or license any information whether confidential, proprietary or otherwise
that it may be prohibited from transferring to Tessera by contract with a third
party or applicable law. Notwithstanding any provision to the contrary, Licensee
shall not be under any obligation to disclose actual patent applications or
related documents to Tessera.

 

Page 9 of 27



--------------------------------------------------------------------------------

VII. Supplier:

 

Licensee, at its sole option, may enter agreements (“Subcontract”) with
suppliers (“Supplier”) to manufacture TCC packages or components, materials or
services thereof which are licensed hereunder for Licensee only and not for
Supplier’s use or sale to anyone other than Licensee, provided that: (a) prior
to any disclosure of Tessera Confidential Information, Licensee and Supplier
shall execute a Non-Disclosure Agreement having substantially similar terms as
Paragraph XII herein (Confidentiality of Agreement Terms); (b) Licensee shall
ensure that Supplier receives no property rights to the Technology transferred
under Subcontract and that the rights to any improvements to the Technology made
by Supplier shall be Licensee Improvements as set forth in this Agreement; (c)
Licensee shall ensure that Supplier respect Licensee’s duty to affix the
appropriate patent numbers, trademarks and other designations to each product or
material made using the Technology as set forth under this Agreement; and (d)
Licensee shall indemnify and hold harmless Tessera and its successors and
assigns against any breach or any damages, costs, or expenses arising from or
related to any breach by Licensee or Supplier of the foregoing obligations.

 

VIII. Term and Termination:

 

A. Term: This Agreement shall become effective on Effective Date and, unless
earlier terminated as provided for elsewhere in this Agreement, shall remain in
full force until it automatically expires on the May 17, 2012 provided that:

 

1. On or before six months prior to the expiration date hereof, Licensee must
elect one of the following options and notify Tessera in writing of its
election, for the period beginning upon the expiration of this Agreement:

 

a. Licensee may elect to extend the term of this Agreement for five years, which
includes (i) continuing, for the said five year period, the payment of full
royalties hereunder, and (ii) continuing during such five year period, all of
the obligations, privileges, rights and licenses granted to the parties
hereunder including issued Tessera Patents and the use of know-how previously
transferred to Licensee pursuant to the 1997 Agreement up to the expiration of
such five year period; or

 

b. If Licensee wishes to use further any applicable issued Tessera patent
granted prior to the expiration of this Agreement, Licensee may elect to enter
into a patent license agreement with Tessera for any such issued Tessera patents
and shall pay royalties for TCC Packages equal to the average of [*] per IC
Contact and [*] of the amounts due under Paragraph III herein for the lesser of
five (5) additional years or the life of the last expiring Tessera patent so
licensed by Licensee without the option to use know-how previously transferred
to Licensee pursuant to the 1997 Agreement during such five year period; or

 

c. Licensee may elect to permit the Agreement to expire in accordance with its
terms (including termination of any payments of royalties to Tessera and
termination of any rights of Licensee to use further any Tessera Patent licensed
hereunder).

 

2. Licensee shall give Tessera written notice of its elected option by the above
said notice date. In the event Licensee elects option (a) or (b) above, the
parties agree to

 

Page 10 of 27



--------------------------------------------------------------------------------

meet at a mutually agreed time and place during the year before the year of
expiration of any extension of (a) or (b) above to discuss and negotiate in good
faith the reasonable terms and conditions for a patent cross license agreement
between the parties concerning any valid patents owned by either party relating
to the Technology, Licensee’s Improvement, or any packaging related improvements
thereto, not otherwise covered in the provisions of Subparagraph B. below.

 

B. Paid-up license: Upon expiration of any extension hereof under option (a)
above or expiration of any one-half royalty patent license under (b) above,
Licensee shall have a fully paid-up and perpetual license on the terms set forth
herein to use the Tessera Patents or Technology to the same extent as Licensee
had been licensed to use such Tessera Patents or Technology immediately prior to
such expiration. Said paid-up license shall be as follows:

 

1. In the event that Licensee elects option VIII.A.(1)(a) above, such license
shall be for applicable Tessera Patent granted through May 17, 2017; or

 

2. In the event that Licensee elects option VIII.A.(1)(b) above, such license
shall be for applicable Tessera Patent granted through May 17, 2012.

 

C. Termination for Breach. Either party may terminate this Agreement due to the
other party’s breach of this Agreement, such as failure to perform its material
duties, obligations, or responsibilities herein (including, without limitation,
failure to pay royalties and provide reports and perform technology transfer as
set forth herein). The parties agree that such breach will cause substantial
damages to the party not in breach. Therefore, the parties agree to work
together to mitigate the effect of any such breach; however, the non-breaching
party may terminate this Agreement if such breach is not cured or sufficiently
mitigated (to the non-breaching party’s satisfaction) within sixty (60) days of
notice thereof.

 

D. Termination for Assignment. In the event that (i) a party either sells or
assigns substantially all of its assets or business to a third party or (ii) a
third party acquires more than fifty percent (50%) of the capital stock entitled
to vote for directors of such party (“Selling Party”), the Selling Party shall
notify the other party of such sale or assignment of assets or the third party’s
acquisition. In any case of sale, assignment or acquisition, the Selling Party
shall provide to the other party a written confirmation from such third party
stating that such third party shall expressly undertake all the terms and
conditions of this Agreement to be performed by Selling Party. In the event that
such assignee/transferee does not agree to fulfill such obligations under this
Agreement, the other party shall reserve a right to terminate this Agreement.

 

E. Termination for Bankruptcy. In the event that one party becomes bankrupt,
permanently ceases doing business, makes an assignment for the benefit of its
creditors, commits an act of bankruptcy, commences any bankruptcy proceedings or
other proceedings in the nature of bankruptcy proceedings, or has commenced
against it any bankruptcy proceedings or other proceedings in the nature of
bankruptcy proceedings that are not dismissed within sixty (60) days, then the
other party shall have the right to terminate this Agreement immediately upon
its notice. Upon such termination the non-bankrupt party shall have an option to
terminate the obligations of both the parties to transfer or license the
Technology or Licensee’s Improvement that is filed after the date of termination
for bankruptcy, with the parties retaining all rights to use any Technology
transferred prior to such termination and/or Technology covering any inventions
in Licensee’s Improvements, to the extent licensed hereunder, just prior to such
termination for bankruptcy, all such rights remaining in full force and good
standing, subject to continuation of the royalty payments as stipulated in
Paragraph III hereof.

 

Page 11 of 27



--------------------------------------------------------------------------------

F. Any termination of this Agreement pursuant to this paragraph VIII, except as
provided in Subparagraphs VIII.B. and VIII.E. above, shall be deemed a
termination of this Agreement in accordance with its terms (including
termination of any payments of royalties to Tessera and any rights of Licensee
to use any Technology or Tessera Patent licensed hereunder).

 

G. Survival Clause. Unless otherwise provided elsewhere in this Agreement, the
following provisions shall survive the termination or expiration of this
Agreement:

 

1. Licensee’s obligation to make payment to Tessera accrued under this Agreement
on or prior to expiration or termination.

 

2. Licensee’s obligation to submit written reports stipulated in Paragraph V,
Licensee Reports and Payment, and to permit the inspection and audit of its
account record stipulated in Paragraph IX, Reasonable Audit, unless such
termination is pursuant to Paragraph VIII.B. in which case Paragraphs V and IX
shall not survive the termination of this Agreement.

 

3. Paragraph XII, Non-Disclosure.

 

4. Paragraph VIII, Term and Termination.

 

5. Paragraph X, No Warranties

 

6. Paragraph XI, Limitation on Damages

 

7. Paragraph XIII, Indemnity

 

8. Paragraph XV, Miscellaneous

 

IX. Reasonable Audit:

 

Upon reasonable written prior notice, Tessera shall have the right to examine
and audit through an independent third party CPA firm, not more frequently than
once per year, all records of Licensee that may contain information bearing upon
the amount of fees payable under this Agreement from the previous three (3)
years from the date of notification of the audit; provided, however, that the
said auditor shall have agreed in advance in writing to maintain in confidence
and not to disclose to Tessera or any third party any proprietary information
obtained during the course of such audit. The results of any such audit shall be
final, and within thirty (30) days after receiving the auditor’s report,
Licensee shall make payment to Tessera of any amount which may be found to be
payable, if any. Tessera shall bear the expenses of such audit examinations
unless royalties due and owing to Tessera are determined by the auditor to be at
least five percent (5%) greater than such similar amounts as calculated and/or
paid by Licensee, in which case Licensee shall bear such expenses.

 

Page 12 of 27



--------------------------------------------------------------------------------

X. No Warranties:

 

Licensee acknowledges and agrees that the rights and licenses, and Technology
granted or otherwise provided hereunder are provided to Licensee “AS IS”, with
no warranty of any kind. TESSERA MAKES NO WARRANTY, EXPRESS, IMPLIED, STATUTORY
OR OTHERWISE, CONCERNING THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION, WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE, QUALITY, USEFULNESS
OR NONINFRINGEMENT. Tessera makes no warranty that the Technology will be
sufficient or yield any particular result.

 

Notwithstanding the foregoing, Tessera represents that to Tessera’s knowledge,
as of the Effective Date, there are no pending claims that have been made or
actions commenced against Tessera for breach of any third party patents,
copyrights or trade secrets.

 

XI. Limitation on Damages:

 

IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY OR ANY OTHER PERSON
OR ENTITY (UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER THEORY) FOR
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR RELATED TO THE
SUBJECT MATTER OF THIS AGREEMENT, EVEN IF THE PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES OR LOSSES.

 

XII. Confidentiality of Agreement Terms:

 

A. Confidential Terms. Tessera and Licensee shall keep the terms of this
Agreement (including all Attachments hereto) confidential except:

 

(1) to any court or governmental body or agency compelling such disclosure;
however, any disclosure shall be limited to that compelled by the governmental
body or agency and the disclosing party will take all reasonable actions to
obtain a protective order protecting the disclosure;

 

(2) as may otherwise be required by law; or

 

(3) either party may disclose to third parties the existence of this Agreement
to the extent described in the Recitals section hereof.

 

B. Order to Disclose. A party receiving a request, subpoena or order for the
disclosure of the terms or conditions of this Agreement shall notify the other
party as soon as practicable and if, at all possible, in sufficient time to
allow the other party to oppose disclose or seek appropriate protective orders.
The party receiving such request, subpoena or order shall cooperate to the
extent reasonably possible with the other party in any effort to oppose
disclosure or seek protective orders.

 

C. Breach of Confidentiality. If either party learns of a breach of this
Paragraph XII, such party shall immediately send a written notification to the
other party describing the circumstances of such breach.

 

D. Employee Agreements. Licensee will disclose the terms of this Agreement
solely to its employees who have a need to know such information.

 

Page 13 of 27



--------------------------------------------------------------------------------

E. Prior Confidentiality Terms. This Paragraph XII applies only to the matters
described herein this Agreement and does not supersede any prior written
agreements between the parties. Specifically, the Non-Disclosure Agreement
contained within the 1997 Agreement is not superceded for the items disclosed
thereunder.

 

XIII. Indemnity:

 

A. Licensee agrees to defend, indemnify and hold Tessera harmless from and
against any and all damages, liabilities, costs and expenses (including
reasonable attorney’s’ fees and expenses) arising out of or related to
Licensee’s use of Technology or Technical Information. Notwithstanding, Licensee
shall not bear the obligation or expense of defending the validity of any
Tessera Patent. Tessera shall have sole control over and bear the expense for so
defending the validity of the Tessera Patents.

 

B. Tessera agrees to defend, indemnify and hold Licensee harmless from and
against any and all damages, liabilities, costs and expenses (including
reasonable attorney’s fees and expenses) arising out of or related to Tessera’s
use of Licensee Improvements. Notwithstanding, Tessera shall not bear the
obligation or expense of defending the validity of any Licensee Patent. Licensee
shall have sole control over and bear the expense for so defending the validity
of the Licensee Patents.

 

XIV. Termination of 1997 Agreement:

 

The parties agree that the 1997 Agreement is terminated and replaced and
superceded with the current Agreement effective November 16, 2004, except as
expressly stated herein and excepting the provisions of the 1997 Agreement that
expressly survive termination. The parties agree that the license granted to
Licensee in paragraph II.A of the 1997 Agreement for Technology and Technical
Information embodied in the Tessera know-how in Licensee’s possession under the
1997 Agreement survives the termination of the 1997 Agreement with respect to
the grant for Licensee’s TCC packages under this Agreement for as long as this
Agreement remains in effect.

 

XV. Miscellaneous:

 

The following additional terms shall apply to this Agreement:

 

A. Governing Law. This Agreement shall be governed, interpreted and construed in
accordance with the laws of the State of California, irrespective of choice of
laws provisions. Both parities shall use their best efforts to resolve by mutual
agreement any disputes, controversies, claims or difference which may arise
from, under, out of or in connection with this Agreement. If such disputes,
controversies, claims or differences cannot be settled between the parties, any
litigation between the parties relating to this Agreement shall take place in
Federal District Court, Northern District of California. The parties hereby
consent to personal jurisdiction and venue in the state and federal courts of
California.

 

B No Waiver. Any waiver, express or implied, by either of the parties hereto of
any right hereunder or default by the other party, shall not constitute or be
deemed a continuing waiver or a waiver of any other right or default. No failure
or delay on either party in the

 

Page 14 of 27



--------------------------------------------------------------------------------

exercise of any right or privilege hereunder shall operate as waiver thereof,
nor shall any single or partial exercise of such right or privilege preclude
other or further exercise thereof or any other right or privilege.

 

C. Equitable Relief: Nothing herein shall preclude either party from taking
whatever actions are necessary to prevent immediate, irreparable harm to its
interests. Otherwise, these procedures are exclusive and shall be fully
exhausted prior to the initiation of any litigation.

 

D. Notices. All notices, required documentation, and correspondence in
connection herewith shall be in the English language, shall be provided in
writing and shall be given by facsimile transmission or by registered or
certified letter to Tessera and Licensee at the addresses and facsimile numbers
set forth below:

 

Tessera:

   Tessera, Inc.      3099 Orchard Dr.      San Jose, California 95134     
Facsimile No.: 408-894-0768      Attn.: Chief Executive Officer

Licensee:

   Samsung Electronics Co., Ltd.      San #24 Nongseo-Ri, Kiheung-Eup     
Youngin- City, Kyungki-Do, KOREA      Facsimile: 82-31-208-7398 or 7399     
Attn.:  Jay Shim                  Vice President                  Intellectual
Property Team                  Semiconductor Division

 

Either Party may change its address and/or facsimile number by giving the other
party notice of such new address and/or facsimile number. All notices if given
or made by registered or certified letter shall be deemed to have been received
on the earlier of the date actually received and the date three days after the
same was posted and if given or made by facsimile transmission shall be deemed
to have been received at the time of dispatch, unless such date of deemed
receipt is not a business day, in which case the date of deemed receipt shall be
the next succeeding business day.

 

E. Entire Understanding. This Agreement embodies the entire understanding
between the parties relating to the subject matter hereof, whether written or
oral, and there are no prior representations, warranties or agreements between
the parties not contained in this Agreement. Any amendment or modification of
any provision of this Agreement must be in writing, dated and signed by both
parties hereto.

 

F. Invalidity. If any provision of this Agreement is declared invalid or
unenforceable by a court having competent jurisdiction, it is mutually agreed
that this Agreement shall endure except for the part declared invalid or
unenforceable by order of such court. The parties shall consult and use their
best efforts to agree upon a valid and enforceable provision which shall be a
reasonable substitute for such invalid or unenforceable provision in light of
the intent of this Agreement.

 

Page 15 of 27



--------------------------------------------------------------------------------

G. Assignment. Neither party may assign this Agreement or any of its rights or
obligations hereunder without the prior written consent of the other party
except as otherwise provided elsewhere in this Agreement.

 

H. Export Regulations. Both parties shall comply with the laws and regulations
of the government of the United States, and of any other country as applicable
relating to the export of commodities and technical data, any direct product of
such data, or any product received the other, to any proscribed country listed
in such laws and regulations unless properly authorized by the appropriate
government, and not knowingly export, or allow the export or re-export of any
Technology or Proprietary Information, or any system, component, item, material
or package made under or using the foregoing, in violation of any restrictions,
laws or regulations, or without all required licenses and authorizations, to
Afghanistan, the People’s Republic of China or any Group Q, S, W, Y or Z country
specified in the then current Supplement No. 1 to Section 770 of the US Export
Administration Regulations (or any successor supplement or regulations).

 

Page 16 of 27



--------------------------------------------------------------------------------

I. Paragraph Headings. The headings and captions used herein shall not be used
to interpret or construe this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

TESSERA, INC.

 

SAMSUNG ELECTRONICS CO., LTD.

By:

      

By:

    

Print Name:

      

Print Name:

    

Title:

      

Title:

    

Date:

      

Date:

    

 

Page 17 of 27



--------------------------------------------------------------------------------

Attachment A

 

List of Patents/Patent Applications (as of January 31, 2004)

 

US PATENT
NO.


--------------------------------------------------------------------------------

  

TITLE

--------------------------------------------------------------------------------

   EXPIRATION


--------------------------------------------------------------------------------

5,148,265    SEMICONDUCTOR CHIP ASSEMBLIES WITH FAN-IN LEADS    9/24/2010
5,148,266    SEMICONDUCTOR CHIP ASSEMBLIES HAVING INTERPOSER AND FLEXIBLE LEAD
   9/24/2010 5,258,330    SEMICONDUCTOR CHIP ASSEMBLIES WITH FAN-IN LEADS   
11/2/2010 5,346,861    SEMICONDUCTOR CHIP ASSEMBLIES AND METHODS OF MAKING SAME
   9/13/2011 5,347,159    SEMICONDUCTOR CHIP ASSEMBLIES WITH FACE-UP MOUNTING
AND REAR-SURFACE CONNECTION TO SUBSTRATE    9/13/2011 5,390,844    SEMICONDUCTOR
INNER LEAD BONDING TOOL    7/23/2013 5,398,863    SHAPED LEAD STRUCTURE AND
METHOD    7/23/2013 5,414,298    SEMICONDUCTOR CHIP ASSEMBLIES AND COMPONENTS
WITH PRESSURE CONTACT    3/26/2013 5,477,611    METHOD OF FORMING INTERFACE
BETWEEN DIE AND CHIP CARRIER    9/20/2013 5,489,749    SEMICONDUCTOR CONNECTION
COMPONENTS AND METHODS WITH RELEASABLE LEAD SUPPORT    2/6/2013 5,491,302   
MICROELECTRONIC BONDING WITH LEAD MOTION    9/19/2014 5,525,545    SEMICONDUCTOR
CHIP ASSEMBLIES AND COMPONENTS WITH PRESSURE CONTACT    6/11/2013 5,536,909   
SEMICONDUCTOR CONNECTION COMPONENTS AND METHODS WITH RELEASABLE LEAD SUPPORT   
7/16/2013 5,548,091    SEMICONDUCTOR CHIP CONNECTION COMPONENTS WITH ADHESIVES
AND METHODS FOR BONDING TO THE CHIP    10/26/2013 5,597,470    METHOD OF MAKING
A FLEXIBLE LEAD FOR A MICROELECTRONIC DEVICE    6/19/2015 5,619,017   
MICROELECTRONIC BONDING WITH LEAD MOTION    9/19/2014 5,629,239    MANUFACTURE
OF SEMICONDUCTOR CONNECTION COMPONENTS WITH FRANGIBLE LEAD SECTIONS    3/21/2015
5,659,952    METHOD OF FABRICATING COMPLIANT INTERFACE FOR A SEMICONDUCTOR CHIP
   9/20/2014 5,663,106    METHOD OF ENCAPSULATING DIE AND CHIP CARRIER   
9/2/2014 5,679,194    FABRICATION OF LEADS ON SEMICONDUCTOR CONNECTION
COMPONENTS    5/4/2015 5,679,977    SEMICONDUCTOR CHIP ASSEMBLIES, METHODS OF
MAKING SAME AND COMPONENTS FOR SAME    9/24/2010 5,682,061    COMPONENT FOR
CONNECTING A SEMICONDUCTOR CHIP TO A SUBSTRATE    10/28/2014

 

Page 18 of 27



--------------------------------------------------------------------------------

5,685,885    WAFER-SCALE TECHNIQUES FOR FABRICATION OF SEMICONDUCTOR CHIP
ASSEMBLIES    9/13/2011 5,706,174    COMPLIANT MICROELECTRONIC MOUNTING DEVICE
   7/7/2014 5,766,987    MICROELECTRONIC ENCAPSULATION METHODS AND EQUIPMENT   
9/22/2015 5,776,796    METHOD OF ENCAPSULATING A SEMICONDUCTOR PACKAGE   
5/19/2014 5,777,379    SEMICONDUCTOR ASSEMBLIES WITH REINFORCED PERIPHERAL
REGIONS    8/18/2015 5,787,581    METHODS OF MAKING SEMICONDUCTOR CONNECTION
COMPONENTS WITH RELEASABLE LOAD SUPPORT    7/24/2012 5,801,446   
MICROELECTRONIC CONNECTIONS WITH SOLID CORE JOINING UNITS    9/1/2015 5,807,453
   FABRICATION OF LEADS ON SEMICONDUCTOR CONNECTION COMPONENTS    5/4/2015
5,821,608    LATERALLY SITUATED STRESS/STRAIN RELIEVING LEAD FOR A SEMICONDUCTOR
CHIP PACKAGE    9/6/2016 5,821,609    SEMICONDUCTOR CONNECTION COMPONENT WITH
FRANGIBLE LEAD SECTIONS    3/21/2015 5,834,339    METHODS FOR PROVIDING VOID
FREE LAYERS FOR SEMICONDUCTOR ASSEMBLIES    3/7/2016 5,848,467    METHODS OF
MAKING SEMICONDUCTOR CHIP ASSEMBLIES    9/13/2011 5,852,326    FACE-UP
SEMICONDUCTOR CHIP ASSEMBLY    9/24/2010 5,861,666    STACKED CHIP ASSEMBLY   
8/29/2016 5,868,301    SEMICONDUCTOR INNER LEAD BONDING TOOL    4/10/2016
5,875,545    METHOD OF MOUNTING A CONNECTION COMPONENT ON A SEMICONDUCTOR CHIP
WITH ADHESIVES    10/26/2013 5,885,849    MICROELECTRONIC CONNECTIONS WITH SOLID
CORE JOINING UNITS    3/28/2015 5,915,170    MULTIPLE PART COMPLIANT INTERFACE
FOR PACKAGING OF A SEMICONDUCTOR CHIP AND METHOD THEREFOR    9/16/2017 5,915,752
   METHOD OF MAKING CONNECTIONS TO A SEMICONDUCTOR CHIP ASSEMBLY    7/24/2012
5,929,517    COMPLIANT INTEGRATED CIRCUIT PACKAGE AND METHOD OF FABRICATING THE
SAME    7/27/2016 5,932,254    SYSTEM FOR ENCAPSULATING MICROELECTRONIC DEVICES
   9/22/2015 5,937,276    BONDING LEAD STRUCTURE WITH ENHANCED ENCAPSULATION   
10/8/2017 5,950,304    METHODS OF MAKING SEMICONDUCTOR CHIP ASSEMBLIES   
9/24/2010 5,966,587    METHODS OF MAKING SEMICONDUCTOR ASSEMBLIES WITH
REINFORCED PERIPHERAL REGIONS    8/18/2015 5,966,592    STRUCTURE AND METHOD FOR
MAKING A COMPLIANT LEAD FOR A MICROELECTRONIC DEVICE    11/21/2015 5,977,618   
SEMICONDUCTOR CONNECTION COMPONENTS AND METHODS WITH RELEASABLE LEAD SUPPORT   
7/24/2012

 

Page 19 of 27



--------------------------------------------------------------------------------

5,989,939   PROCESS OF MANUFACTURING COMPLIANT WIRE BOND PACKAGE    12/12/2017
5,994,222   METHOD OF MAKING CHIP MOUNTINGS AND ASSEMBLIES    4/25/2017
5,994,781   SEMICONDUCTOR CHIP PACKAGE WITH DUAL LAYER TERMINAL AND LEAD
STRUCTURE    5/29/2018 6,002,168   MICROELECTRONIC COMPONENT WITH RIGID
INTERPOSER    11/25/2017 6,012,224   METHOD OF FORMING COMPLIANT MICROELECTRONIC
MOUNTING DEVICE    7/7/2014 6,030,856   BONDABLE COMPLIANT PADS FOR PACKAGING OF
A SEMICONDUCTOR CHIP AND METHOD THEREFOR    6/10/2017 6,045,655   METHOD OF
MOUNTING A CONNECTION COMPONENT ON A SEMICONDUCTOR CHIP WITH ADHESIVE   
10/26/2013 6,046,076   VACUUM DISPENSE METHOD FOR DISPENSING AN ENCAPSULANT AND
MACHINE THEREFOR    12/29/2014 6,049,972   UNIVERSAL STRIP/CARRIER FRAME
ASSEMBLY AND METHODS    1/23/2018 6,054,337   METHODS OF MAKING A COMPLIANT
MULTICHIP PACKAGE    12/12/2017 6,054,756   CONNECTION COMPONENTS WITH FRANGIBLE
LEADS AND BUS    7/24/2012 6,080,605   METHOD OF ENCAPSULATING A SEMICONDUCTOR
CHIP USING A SETTABLE ENCAPSULANT    10/6/2018 6,080,932   SEMICONDUCTOR PACKAGE
ASSEMBLIES WITH MOISTURE VENTS    4/14/2018 6,081,035   MICROELECTRONIC BOND
RIBBON DESIGN    10/24/2016 6,083,837   FABRICATION OF COMPONENTS BY COINING   
12/12/2017 6,107,123   METHODS FOR PROVIDING VOID-FREE LAYERS FOR SEMICONDUCTOR
ASSEMBLIES    3/7/2016 6,107,682   COMPLIANT WIRE BOND PACKAGES HAVING WIRE LOOP
   12/12/2017 6,121,676   STACKED MICROELECTRONIC ASSEMBLY AND METHOD THEREFOR
   12/11/2017 6,126,428   VACUUM DISPENSE APPARATUS FOR DISPENSING AN
ENCAPSULANT    12/29/2014 6,127,724   PACKAGED MICROELECTRONIC ELEMENTS WITH
ENHANCED THERMAL CONDUCTION    10/31/2017 6,130,116   METHOD OF ENCAPSULATING A
MICROELECTRONIC ASSEMBLY UTILIZING A BARRIER    12/4/2017 6,133,627  
SEMICONDUCTOR CHIP PACKAGE WITH CENTER CONTACTS    9/24/2010 6,133,639  
COMPLIANT INTERFACE FOR A SEMICONDUCTOR CHIP AND METHOD THEREFOR    9/20/2014
6,147,401   COMPLIANT MULTICHIP PACKAGE    12/12/2017 6,157,075   SEMICONDUCTOR
ASSEMBLIES WITH REINFORCED PERIPHERAL REGIONS    8/18/2015 6,162,661   SPACER
PLATE SOLDER BALL PLACEMENT FIXTURE AND METHODS THEREFOR    5/29/2018 6,169,328
  SEMICONDUCTOR CHIP ASSEMBLY    9/20/2014 6,170,151   UNIVERSAL UNIT
STRIP/CARRIER FRAME ASSEMBLY AND METHODS    1/23/2018

 

Page 20 of 27



--------------------------------------------------------------------------------

6,182,546   APPARATUS AND METHODS FOR SEPARATING MICROELECTRONIC PACKAGES FROM A
COMMON SUBSTRATE    3/4/2018 6,184,140   METHODS OF MAKING MICROELECTRONIC
PACKAGES UTILIZING COINING    12/12/2017 6,191,473   BONDING LEAD STRUCTURE WITH
ENHANCED ENCAPSULATION    10/8/2017 6,196,042   COINING TOOL AND PROCESS OF
MANUFACTURING SAME FOR MAKING CONNECTION COMPONENTS    3/31/2019 6,197,665  
LAMINATION MACHINE AND METHOD TO LAMINATE A COVERLAY TO A MICROELECTRONIC
PACKAGE    4/15/2019 6,202,299   SEMICONDUCTOR CHIP CONNECTION COMPONENTS WITH
ADHESIVES AND METHOD OF MAKING SAME    10/26/2013 6,204,091   METHOD OF
ASSEMBLING A SEMICONDUCTOR CHIP PACKAGE    12/4/2017 6,208,025   MICROELECTRONIC
COMPONENT WITH RIGID INTERPOSER    11/25/2017 6,214,640   METHOD OF
MANUFACTURING A PLURALITY OF SEMICONDUCTOR PACKAGES    8/3/2019 6,215,191  
COMPLIANT LEAD STRUCTURES FOR MICROELECTRONIC DEVICES    11/21/2015 6,218,213  
MICROELECTRONIC COMPONENTS WITH FRANGIBLE LEAD SECTIONS    6/3/2019 6,218,215  
METHODS OF ENCAPSULATING A SEMICONDUCTOR CHIP USING A SETTABLE ENCAPSULANT   
10/6/2018 6,225,688   STACKED MICROELECTRONIC ASSEMBLY AND METHOD THEREFOR   
12/11/2017 6,232,152   METHOD OF MANUFACTURING A PLURALITY OF SEMICONDUCTOR
PACKAGES AND THE RESULTING SEMICONDUCTOR PACKAGE STRUCTURES    5/19/2014
6,248,656   METAL-JACKETED LEAD MANUFACTURING PROCESS USING RESIST LAYERS   
8/13/2019 6,253,992   SOLDER BALL PLACEMENT FIXTURES AND METHODS    3/17/2019
6,255,723   LAYERED LEAD STRUCTURES    10/27/2018 6,255,738   ENCAPSULANT FOR
MICROELECTRONIC DEVICES    9/30/2017 6,261,863   COMPONENTS WITH RELEASABLE
LEADS AND METHODS OF MAKING RELEASABLE LEADS    10/24/2015 6,265,759   LATERALLY
SITUATED STRESS/STRAIN RELIEVING LEAD FOR A SEMICONDUCTOR CHIP PACKAGE   
9/6/2016 6,266,872   METHOD FOR MAKING A CONNECTION COMPONENT FOR A
SEMICONDUCTOR CHIP PACKAGE    12/9/2017 6,272,744   SEMICONDUCTOR CONNECTION
COMPONENTS AND METHODS WITH RELEASABLE LEAD SUPPORT    7/24/2012 6,274,822  
MANUFACTURE OF SEMICONDUCTOR CONNECTION COMPONENTS WITH FRANGIBLE LEAD SECTIONS
   7/2/2018

 

Page 21 of 27



--------------------------------------------------------------------------------

6,294,040    TRANSFERABLE RESILIENT ELEMENT FOR PACKAGING OF A SEMICONDUCTOR
CHIP AND METHOD THEREFOR    6/20/2017 6,300,231    METHOD FOR CREATING A DIE
SHRINK INSENSITIVE SEMICONDUCTOR PACKAGE AND COMPONENT THEREFOR    5/28/2019
6,300,254    METHODS OF MAKING COMPLIANT INTERFACES AND MICROELECTRONIC PACKAGES
USING SAME    4/16/2019 6,306,752    CONNECTION COMPONENT AND METHOD OF MAKING
SAME    9/15/2019 6,309,910    MICROELECTRONIC COMPONENTS WITH FRANGIBLE LEAD
SECTIONS    5/18/2019 6,309,915    SEMICONDUCTOR CHIP PACKAGE WITH EXPANDER RING
AND METHOD OF MAKING SAME    2/5/2019 6,313,528    COMPLIANT MULTICHIP PACKAGE
   12/12/2017 6,324,754    METHOD FOR FABRICATING MICROELECTRONIC ASSEMBLIES   
3/25/2018 6,329,224    ENCAPSULATION OF MICROELECTRONIC ASSEMBLIES    4/28/2018
6,334,942    SELECTIVE REMOVAL OF DIELECTRIC MATERIALS AND PLATING PROCESS USING
SAME    2/9/2019 6,358,780    SEMICONDUCTOR PACKAGE ASSEMBLIES WITH MOISTURE
VENTS AND METHODS OF MAKING SAME    4/14/2018 6,359,236    MOUNTING COMPONENT
WITH LEADS HAVING POLYMERIC STRIPS    7/24/2012 6,359,335    METHOD OF
MANUFACTURING A PLURALITY OF SEMICONDUCTOR PACKAGES AND THE RESULTING
SEMICONDUCTOR PACKAGE STRUCTURES    5/19/2014 6,370,032    COMPLIANT
MICROELECTRONIC MOUNTING DEVICE    7/7/2014 6,373,128    SEMICONDUCTOR
ASSEMBLIES WITH REINFORCED PERIPHERAL REGIONS    8/18/2015 6,373,141    BONDABLE
COMPLIANT PADS FOR PACKAGING OF A SEMICONDUCTOR CHIP AND METHOD THEREFOR   
6/10/2017 6,380,060    OFF-CENTER SOLDER BALL ATTACH AND METHODS THEREFOR   
8/31/2020 6,388,340    COMPLIANT SEMICONDUCTOR CHIP PACKAGE WITH FAN-OUT LEADS
AND METHOD OF MAKING SAME    2/5/2019 6,423,907    COMPONENTS WITH RELEASABLE
LEADS    2/9/2018 6,433,419    FACE-UP SEMICONDUCTOR CHIP ASSEMBLIES   
9/24/2010 6,458,628    METHODS OF ENCAPSULATING A SEMICONDUCTOR CHIP USING A
SETTABLE ENCAPSULANT    10/6/2018 6,458,681    METHODS FOR PROVIDING VOID-FREE
LAYERS FOR SEMICONDUCTOR ASSEMBLIES    3/7/2016 6,460,245    METHOD OF
FABRICATING SEMICONDUCTOR CHIP ASSEMBLIES    10/26/2013 6,465,744    GRADED
METALLIC LEADS CONNECTION TO MICROELECTRONIC ELEMENTS    3/26/2019 6,465,747   
MICROELECTRONIC ASSEMBLIES HAVING SOLDER-WETTABLE PADS AND CONDUCTIVE ELEMENTS
   3/25/2018 6,465,893    STACKED CHIP ASSEMBLY    9/24/2010

 

Page 22 of 27



--------------------------------------------------------------------------------

6,468,830    COMPLIANT SEMICONDUCTOR PACKAGE WITH ANISOTROPIC CONDUCTIVE
MATERIAL INTERCONNECTS AND METHODS    1/25/2019 6,468,836    LATERALLY SITUATED
STRESS/STRAIN RELIEVING LEAD FOR A SEMICONDUCTOR CHIP PACKAGE    9/6/2016
6,486,003    EXPANDABLE INTERPOSER FOR A MICROELECTRONIC PACKAGE AND METHOD
THEREFOR    12/10/2017 6,489,674    METHOD FOR CREATING A DIE SHRINK INSENSITIVE
SEMICONDUCTOR PACKAGE AND COMPONENT THEREFOR    5/28/2019 6,492,201    FORMING
MICROELECTRONIC COMPONENTS BY ELECTROPHORETIC DEPOSITION    7/10/2018 6,518,662
   METHOD OF ASSEMBLING A SEMICONDUCTOR CHIP PACKAGE    8/13/2018 6,521,480    A
METHOD FOR MAKING A SEMICONDUCTOR CHIP PACKAGE    7/25/2015 6,525,429    METHODS
OF MAKING MICROELECTRONIC ASSEMBLIES INCLUDING COMPLIANT INTERFACES    9/20/2014
6,527,163    METHODS OF MAKING BONDABLE CONTACTS AND A TOOL FOR MAKING SUCH
CONTACTS    11/21/2020 6,534,392    METHODS OF MAKING MICROELECTRONIC ASSEMBLIES
USING BONDING STAGE AND BONDING STAGE THEREFOR    9/14/2021 6,541,845   
COMPONENTS WITH RELEASABLE LEADS AND METHODS OF MAKING RELEASABLE LEADS   
10/24/2015 6,541,874    ENCAPSULATION OF MICROELECTRONIC ASSEMBLIES    4/28/2018
6,572,781    MICROELECTRONIC PACKAGING METHODS AND COMPONENTS    5/16/2021
6,573,459    GRADED METALLIC LEADS FOR CONNECTION TO MICROELECTRONIC ELEMENTS   
3/26/2019 6,602,740    ENCAPSULATION OF MICROELECTRONIC ASSEMBLIES    11/22/2020
6,603,209    COMPLIANT INTEGRATED CIRCUIT PACKAGE    12/29/2014 6,653,172   
METHODS FOR PROVIDING VOID-FREE LAYERS FOR SEMICONDUCTOR ASSEMBLIES    3/7/2016
6,664,484    COMPONENTS WITH RELEASABLE LEADS    5/1/2018 6,686,015   
TRANSFERABLE RESILIENT ELEMENT FOR PACKAGING OF A SEMICONDUCTOR CHIP AND
METHODTHEREFOR    6/30/2017 6,687,980    APPARATUS FOR PROCESSING FLEXIBLE TAPE
FOR MICROELECTRONIC ASSEMBLIES    12/14/2018 6,699,730    STACKED
MICROELECTRONIC ASSEMBLY AND METHOD THEREFOR    4/15/2018 6,707,149    LOW COST
AND COMPLIANT MICROELECTRONIC PACKAGES FOR HIGH I/O AND FINE PITCH    10/1/2021
US
APPLICATION
SERIAL NO.


--------------------------------------------------------------------------------

  

TITLE

--------------------------------------------------------------------------------

   ESTIMATED
EXPIRATION
DATE


--------------------------------------------------------------------------------

09/534,939    CONNECTION COMPONENTS WITH FRANGIBLE LEADS AND BUS    7/24/2012
09/628,049    PACKAGED MICROELECTRONIC ELEMENTS WITH ENHANCED THERMAL CONDUCTION
   10/31/2017

 

Page 23 of 27



--------------------------------------------------------------------------------

09/656,690    FACE-UP SEMICONDUCTOR CHIP ASSEMBLIES    9/24/2010 09/766,814   
MICROELECTRONIC PACKAGES HAVING DEFORMED BONDED AND METHODS THEREFOR    7/7/2014
09/827,840    MICROELECTRONIC ASSEMBLY HAVING ENCAPSULATED WIRE BONDING LEADS   
9/24/2010 09/942,386    COMPONENTS WITH CONDUCTIVE SOLDER MASK LAYERS   
3/26/2019 10/044,121    STACKED MICROELECTRONIC ASSEMBLIES AND METHODS OF MAKING
SAME    1/11/2022 10/077,145    OFF-CENTER SOLDER BALL ATTACH ASSEMBLY   
8/31/2020 10/077,388    ASSEMBLIES HAVING STACKED SEMICONDUCTOR CHIPS AND
METHODS OF MAKING SAME    2/15/2022 10/095,561    METHOD OF MANUFACTURING A
PLURALITY OF SEMICONDUCTOR PACKAGES AND THE RESULTING SEMICONDUCTOR PACKAGE   
5/19/2014 10/097,032    METHODS FOR PROVIDING VOID-FREE LAYERS FOR SEMICONDUCTOR
ASSEMBLIES    3/7/2016 10/123,547    METHODS OF MAKING MICROELECTRONIC
ASSEMBLIES INCLUDING COMPLIANT INTERFACES    9/20/2014 10/162,957    CONNECTION
COMPONENTS WITH FRANGIBLE LEADS AND BUS    7/24/2012 10/164,116    SEMICONDUCTOR
CHIP ASSEMBLIES, METHODS OF MAKING SAME AND COMPONENTS FOR SAME    9/24/2010
10/210,160    HIGH-FREQUENCY CHIP PACKAGES    8/1/2022 10/210,811    METHOD OF
FABRICATING SEMICONDUCTOR CHIP ASSEMBLIES    3/7/2016 10/235,102   
MICROELECTRONIC ASSEMBLY FORMATION WITH RELEASABLE LEADS    9/5/2022 10/254,926
   FORMING MICROELECTRONIC CONNECTION COMPONENTS BY ELECTROPHORETIC DEPOSITION
   7/10/2018 10/255,297    METHODS OF MAKING MICROELECTRONIC ASSEMBLIES
INCLUDING COMPLIANT LAYERS    9/20/2014 10/267,450    STACKED PACKAGES   
10/9/2022 10/281,550    METHODS OF MAKING MICROELECTRONIC ASSEMBLIES INCLUDING
FOLDED SUBSTRATES    12/11/2017 10/301,188    MICROELECTRONIC COMPONENT AND
ASSEMBLY HAVING LEADS WITH OFFSET PORTIONS    9/24/2010 FOREIGN
PATENT NO.


--------------------------------------------------------------------------------

  

TITLE

--------------------------------------------------------------------------------

   EXPIRATION
DATE


--------------------------------------------------------------------------------

EP0551382
(Euro)    SEMICONDUCTOR CHIP ASSEMBLIES AND METHODS OF MAKING SAME AND
COMPONENTS FOR SAME    9/24/2011 121621
(Korea)    SEMICONDUCTOR CHIP ASSEMBLIES AND METHODS OF MAKING SAME AND
COMPONENTS FOR SAME    9/24/2011 209457
(Korea)    SEMICONDUCTOR CONNECTION COMPONENTS AND METHODS WITH RELEASABLE LEAD
SUPPORT    7/23/2013 0322289
(Korea)    METHOD OF FORMING INTERFACE BETWEEN DIE AND CHIP CARRIER    8/5/2014

 

Page 24 of 27



--------------------------------------------------------------------------------

0334990
(Korea)    MICROELECTRONIC BONDING WITH LEAD MOTION    9/19/2015   2924923
(Japan)    SEMICONDUCTOR CHIP ASSEMBLIES AND METHODS OF MAKING SAME AND
COMPONENTS FOR SAME    9/24/2011   3151219
(Japan)    SEMICONDUCTOR CONNECTION COMPONENTS AND METHODS WITH RELEASABLE LEAD
SUPPORT    7/23/2013   2,091,438
(Canada)    SEMICONDUCTOR CHIP ASSEMBLIES AND METHODS OF MAKING SAME AND
COMPONENTS FOR SAME    9/24/2011   NI-142874
(Taiwan)    ENCAPSULATION OF MICROELECTRONIC ASSEMBLIES    4/25/2019   0384255
(Korea)    COMPLIANT INTERFACE FOR A SEMICONDUCTOR CHIP    9/20/2015   800753
(Germany)    MICROELECTRONIC BONDING WITH LEAD MOTION    9/19/2015   800753
(FRANCE)    MICROELECTRONIC BONDING WITH LEAD MOTION    9/19/2015   800753
(GR.BRIT)    MICROELECTRONIC BONDING WITH LEAD MOTION    9/19/2015   FOREIGN
APPLICATION
SERIAL NO.


--------------------------------------------------------------------------------

  

TITLE

--------------------------------------------------------------------------------

   ESTIMATED
EXPIRATION
DATE


--------------------------------------------------------------------------------

  94924580.7
(Euro)    METHOD OF FORMING INTERFACE BETWEEN DIE AND CHIP CARRIER    8/5/2014 *
95933164.6
(Euro)    COMPLIANT INTERFACE FOR A SEMICONDUCTOR CHIP    9/20/2015 * 1200301.8
(Euro)    SEMICONDUCTOR CHIP ASSEMBLIES    9/24/2011   7-505309
(Japan)    SHAPED LEAD STRUCTURE AND METHOD    7/21/2014   8-511028
(Japan)    MICROELECTRONIC BONDING WITH LEAD MOTION    9/19/2015   8-511045
(Japan)    COMPLIANT INTERFACE FOR A SEMICONDUCTOR CHIP    9/20/2015   8-533523
(Japan)    FABRICATION OF LEADS ON SEMICONDUCTOR CONNECTION COMPONENTS   
5/3/2016   546394/2000
(Japan)    ENCAPSULATION OF MICROELECTRONIC ASSEMBLIES    4/26/2019   10-2000-
7012035
(Korea)    ENCAPSULATION OF MICROELECTRONIC ASSEMBLIES    4/26/2019  

 

Page 25 of 27



--------------------------------------------------------------------------------

ATTACHMENT B

 

Reporting Period: From                          through                         

 

ROYALTY REPORT UNDER TESSERA TCC LICENSE AGREEMENT

 

PARTY

ASSEMBLING

TCC PACKAGE

(Licensee or

Subcontractor)

 

TYPE OF IC DEVICE

(DRAM, NON-DRAM

SINGLE CHIP, OR NON-
DRAM MULTI-CHIP)

  NUMBER OF TCC
PACKAGES   ROYALTY
RATE    ROYALTY (US$)                                                          
                            

 

PURCHASES OF TCC PACKAGES FROM OTHERS

 

SUPPLIER OF TCC
PACKAGES   TYPE OF TCC
PACKAGES  

TYPE OF IC

DEVICE

  

NUMBER OF

TCC

PACKAGES

   NUMBER OF IC
CONTACTS PER TCC
PACKAGE                                                                        
                 

 

ROYALTY ADJUSTMENTS

 

CUSTOMER   DATE OF ROYALTY
PAYMENT  

NUMBER OF

RETURNED

TCC

PACKAGES

  

ROYALTY

RATE

  

ROYALTY
ADJUSTMENT

(US$)

                                                                               
         

 

TOTAL ROYALTY:    US$                             LESS TOTAL ROYALTY     
ADJUSTMENT:    US$                             ACTUAL REMITTANCE:   
US$                            

 

Page 26 of 27



--------------------------------------------------------------------------------

ATTACHMENT C

 

Reporting Period: From                      through                     

 

ROYALTY REPORT UNDER TESSERA TCC LICENSE AGREEMENT

 

PARTY ASSEMBLING

TCC PACKAGE (Licensee

or Subcontractor)

 

NUMBER OF TCC

PACKAGES

 

ROYALTY

RATE

   ROYALTY (US$)                                                               

 

PURCHASES OF TCC PACKAGES FROM OTHERS

 

SUPPLIER OF TCC PACKAGES   TYPE OF TCC PACKAGES   NUMBER OF TCC PACKAGES        
                                       

 

ROYALTY ADJUSTMENTS

 

CUSTOMER   DATE OF ROYALTY
PAYMENT  

NUMBER OF

RETURNED TCC
PACKAGES

  

ROYALTY

RATE

   ROYALTY
ADJUSTMENT (US$)                                                                
                         

 

TOTAL ROYALTY:    US$                             LESS TOTAL ROYALTY     
ADJUSTMENT:    US$                             ACTUAL REMITTANCE:   
US$                            

 

Page 27 of 27